Case 1:20-cv-00116-MJT-ZJH Document 8 Filed 04/12/21 Page 1 of 1 PageID #: 46



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MANUEL ECHEVARRIA                               §

VS.                                             §                CIVIL ACTION NO. 1:20cv116

WARDEN, FCI BEAUMONT LOW                        §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Manuel Echevarria, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that a motion to dismiss filed

by the respondent be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 7) is ADOPTED as the opinion of the Court. The

motion to dismiss (doc. no. 6) is GRANTED. A final judgment shall be entered in accordance with

the recommendation of the Magistrate Judge.

                                 SIGNED this 12th day of April, 2021.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge
